Sedgwick, J.
The 9th sect, of the statute provides for the case of a previous adjudication of the settlement of the pauper, and makes it conclusive evidence of his settlement; and, so far as it respected these two towns, it would have been so without that provision. The next sect, points out a method of effecting the removal of the pauper; by application either to a justice of the peace or to the Court of Common Pleas. The 12th sect, provides for another case. It declares “ that said overseers may, in all cases, if they judge it expedient, previous to any such application to any justice of the peace or Court of Common Pleas, send a written notification stating the facts relating to any person actually become chargeable to their town, to one or more of the overseers where his settlement is supposed to be, and requesting them to remove him, and if such removal is not effected, nor objected to by them, in writing, after such notice, to be delivered in writing within two months after such notice to the overseers of the town requesting such removal, or to some one of them, then such overseers may remove such person to said place of his supposed settlement, the overseers whereof shall be obliged to receive and provide for him, and their town shall be liable for the expenses of his support and removal, to be * recovered by action, as aforesaid, by the town incurring the same, and shall be barred from contesting the question of settlement with the plaintiff in such action.” One manifest object of this provision in the statute is to prevent the expense of a lawsuit, by enabling the overseers of the poor to remove the pauper themselves. It therefore authorizes them to give notice that the pauper has become chargeable, and to request his removal by the overseers of the poor of the town in which his settlement is sup*390posed to be. If they do not, within two months after receiving such notice and request, either remove him themselves or object to his being removed to their town, the law considers their silence as an acknowledgment that his legal settlement is there, and accordingly authorizes his removal by the overseers who gave the notice; and it further provides that such town shall be barred from contesting the question of settlement :m an action which may be brought for the expenses incurred for his support and removal. It' has been argued by the counsel for the defendants, that they are not precluded from contesting the settlement of the pauper, because the present action is brought for the expenses incurred for his support and burial, and is not therefore within the provision of this sect, of the statute, which extends only to actions brought for expenses incurred for the support and removal of the pauper.
But this distinction is mereij verbal. The law intends that the town in which the pauper is settled shall be charged with all the expenses incurred within three months next before notice, for his support and removal, and also for his burial, in case of his decease, whenever it is ascertained where his settlement is. It has pointed out two modes of ascertaining his settlement. One is by a process in law; the other results from an implied acknowledgment of the fact by a neglect of the * overseers in objecting to the claim made upon their town. In this case, the settlement of the pauper, as it respects the parties now in contest, has been ascertained in the latter method. The plaintiffs are therefore entitled to judgment according to the verdict.
Sewall, J.,
concurred, And he mentioned the case of The Inhabitants of Freeport against The Inhabitants of Edgecumbe, (a) at the last term of this Court in the county of Cumberland, in which he had expressed the same opinion.
Thacher, J.,
said that he continued to be of the same opinion which he held at the trial.
New trial refused; and the plaintiff had

Judgment according to the verdict.


 Ante, p. 459.